Case 2:20-cv-11064-FMO-MRW Document 26-3 Filed 01/22/21 Page 1 of 2 Page ID #:195




                EXHIBIT A­1

    REDACTED VERSION OF DOCUMENT
    PROPOSED TO BE FILED UNDER SEAL




                                     Ex. A-1

                                       1
Case 2:20-cv-11064-FMO-MRW Document 26-3 Filed 01/22/21 Page 2 of 2 Page ID #:196



=====Transaction Is Starting=====

======MESAJLAR/MESSAGES=====

yasielpuig:         Hey    2/9/2019 5:00:09 PM

yasielpuig:         Hola   2/1/2019 12:38:04 AM

yasielpuig:         Hey how you been    12/6/2018 7:01:55 AM

          :         When do you come back      11/23/2018 9:39:14 PM

yasielpuig:            you not have time for me       11/23/2018 6:45:06 AM

          : Shared None's story         yasielpuig      11/22/2018 10:37:24 PM

yasielpuig:         Hey you forget about me        11/21/2018 1:47:47 PM

          :           ❤ 11/3/2018 11:15:43 PM

yasielpuig:         Hey        11/1/2018 10:03:24 AM

          :                       10/31/2018 9:17:27 PM

          :           ❤ 10/31/2018 9:17:17 PM

          : Shared None's story         yasielpuig      10/31/2018 9:16:49 PM

          : Shared None's story         yasielpuig      10/31/2018 9:15:48 PM




                                         Ex. A-1

                                           2
